DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered. 
Claims 1-6, 10, 17, 18, 27, 28, and 30 are amended in response to the last office action. Claims 1-30 are presented for examination. Cai et al, Nikoleris et al, and Quach et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedem et al [US 6,134,643] in view of Quach et al [US 6,438,650 B1].
	As to claim 1, Kedem et al teach an apparatus comprising: 

one or more data buses coupled to the processor system [e.g., connections between Microprocessor system 10 and Main Memory 20 in fig. 1];
a memory system coupled to the one or more data buses, wherein the memory system comprises:
a first memory controller [e.g., Prefetch Controller 30 in fig. 1] coupled to a processor, wherein the first memory controller is configured to predict data expected to be targeted by the processor at least in part [e.g., “More specifically, the present invention relates to the art of predicting and prefetching cache lines likely to be required by the microprocessor based on prior fetching history” in col. 1, lines 10-13]: 
determine whether targeting of first data by the processor to perform a first operation results in a first processor-side cache miss before receiving a request from the processor for the first data [e.g., “Many computer programs repeatedly access large data structures, generating the same (or similar) sequence of data references.  Sequential memory requests are typically related temporally (due to program loops) and spatially (due to the requests for adjacent memory cell values)” in col. 3, lines 2-7; “When a read request misses the cache memory 25, the prediction table cache 40 is consulted, and one or more cache lines that are in the same page of the requested data are generated as prefetch candidates.  Each prefetch candidate is checked to see if it is already in the prefetch buffer 35 or the cache memory 25.  If the prefetch candidate is in the prefetch buffer 35 the cache memory 25, it is removed as a candidate, otherwise it is prefetched” in col. 3, lines 35-42]; 

when targeting the first data results in the first processor-side cache miss and targeting the second data results in the second processor-side cache miss:
output a first single memory access request via the one or more data buses to enable processing circuitry implemented in the processor to perform the first operation based at least in part on the first data and the second data when returned from the memory system [e.g., “Therefore, additional lines may be prefetched from the DRAM 20 without significantly affecting the operation of the execution engine 15.  These additional lines are stored in the prefetch buffer 35 for possible use by the execution engine 15” in col. 3, lines 17-21; “PREFETCH CANDIDATE = 1 OR 2 LINES REQUESTED AFTER X” at block 130 in fig. 3].
Though Kedem et al teach the first single memory access request somehow retrieves the first data and the second data at a time in case the first data and the second data are within the same cache line boundary, Kedem et al do not explicitly teach determining the first single memory access request that requests return of both 
As to claim 5, the combination of Kedem et al and Quach et al teaches wherein:
the memory system comprises a main memory array configured to store a plurality of data records in a contiguous block of memory addresses [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62, “One embodiment of secondary miss system 250 checks BRQ 260 to determine whether there is a pending bus transaction that has the same type and target address as the transaction request.  Provided the bus transaction has not returned the first block of data targeted by the transaction, the request may be merged with the pending transaction” in col. 5, lines 3-9 of Quach et al], wherein:
a first data record of the plurality of data records comprises a first data field and a second data field, wherein the first data field of the first data record comprises the first data and the second data field of the first data record comprises first other data [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67, “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by 
a second data record of the plurality of data records comprises the first data field and the second data field, wherein the first data field of the second data record comprises the second data and the second data field of the second data record comprises second other data [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67, “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 6, lines 7-9, “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al]; and 
the first memory controller is configured to determine the first single memory access request to request return of the first data and the second data in accordance with an address order by identifying the contiguous block of memory address in the main memory array and the first data field as a targeted data field in the first single memory access request [e.g., “In general, additional cache lines are prefetched by the 
As to claim 6, the combination teaches wherein the memory system comprises a second memory controller configured to:
receive the first single memory access request via the one or more data buses [e.g., “In general, additional cache lines are prefetched by the prefetch controller 30 
determine a data structure used by the first data record and the second data record, wherein the data structure allocates a first one or more bit positions in a data record for indicating the first data field and a second one or more bit positions in the data record for indicating the second data field [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al].
As to claim 7, the combination teaches wherein the first memory controller is configured to:
determine whether targeting of third data by the processor to perform a second operation results in a third processor-side cache miss [e.g., “In general, additional cache lines are prefetched by the prefetch controller 30 when a memory read request misses in the cache memory 25” in col. 3, lines 22-24 of Kedem et al; “On a cache miss, a cache controller stores information characterizing the request (request information) in a buffer” in col. 2, lines 47-49, “For one embodiment of the invention, a store request that misses in the cache(s) also triggers a bus transaction that returns data, e.g. one or more cache lines, from the memory.  Data specified by the store request is merged into 
determine whether targeting of fourth data by the processor to perform the second operation results in a fourth processor-side cache miss [e.g., “LINE X IN PTC ENTRY” at block 120 in fig. 3 of Kedem et al; “On a cache miss, a cache controller stores information characterizing the request (request information) in a buffer” in col. 2, lines 47-49, “For one embodiment of the invention, a store request that misses in the cache(s) also triggers a bus transaction that returns data, e.g. one or more cache lines, from the memory.  Data specified by the store request is merged into the returned cache line, and the cache(s) is updated with the merged data” in col. 3, lines 1-6 of Quach et al]; and
when targeting the third data results in the third processor-side cache miss and targeting the fourth data results in the fourth processor-side cache miss:
determine a second single memory access request that requests return of both the third data and the fourth data [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62, “One embodiment of secondary miss system 250 checks BRQ 260 to determine whether there is a pending bus transaction that has the same type and target address as the transaction request.  Provided the bus transaction has not returned the first block of data targeted by the transaction, the 
instruct the processor to output the second single memory access request to the memory system via the one or more data buses to enable the processing circuitry implemented in the processor to perform the second operation based at least in part on the third data and the fourth data when returned from the memory system [e.g., “In general, additional cache lines are prefetched by the prefetch controller 30 when a memory read request misses in the cache memory 25” in col. 3, lines 22-24, “PREFETCH AND UPDATE PTC ENTRY” at block 175 in fig. 3 of Kedem et al; “For one embodiment of the memory system, an incoming request may be coalesced with a pending bus transaction, it may trigger a new bus transaction, or it may be returned to FIFO 230 for processing at a later time” in col. 4, lines 20-24 of Quach et al].
As to claim 8, the combination teaches wherein the first memory controller is configured to:
determine whether targeting of third data by the processor to perform the first operation results in a third processor-side cache miss [e.g., “In general, additional cache lines are prefetched by the prefetch controller 30 when a memory read request misses in the cache memory 25” in col. 3, lines 22-24 of Kedem et al; “For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction” in col. 8, lines 14-19 of Quach et al]; and

determine the first single memory access request to request return of the first data, the second data, and the third data [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62, “One embodiment of secondary miss system 250 checks BRQ 260 to determine whether there is a pending bus transaction that has the same type and target address as the transaction request.  Provided the bus transaction has not returned the first block of data targeted by the transaction, the request may be merged with the pending transaction” in col. 5, lines 3-9 of Quach et al]; and
instruct the processor to output the first single memory access request to the memory system via the one or more data buses to enable the processing circuitry implemented in the processor to perform the first operation based at least in part on the first data, the second data, and the third data when returned from the memory system [e.g., “In general, additional cache lines are prefetched by the prefetch controller 30 when a memory read request misses in the cache memory 25” in col. 3, lines 22-24, “PREFETCH AND UPDATE PTC ENTRY” at blocks 135, 175 in fig. 3 of Kedem et al].
As to claim 9, the combination teaches wherein:

the first memory controller is configured to, when targeting the first data does not results in the first processor-side cache miss [e.g., “Operand data is transferred to and from register file 114 through load and store instructions, respectively.  A load instruction may be implemented in one or two clock cycles if the data is available in L0 cache 120” in col. 3, lines 49-53 of Quach et al];
instruct the one or more processor-side caches to output the first data to the processing circuitry implemented in the processor to enable the processing circuitry to perform the first operation based at least in part on the first data [e.g., “When a read request misses the cache memory 25, the prediction table cache 40 is consulted, and one or more cache lines that are in the same page of the requested data are generated as prefetch candidates.  Each prefetch candidate is checked to see if it is already in the prefetch buffer 35 or the cache memory 25.  If the prefetch candidate is in the prefetch buffer 35 the cache memory 25, it is removed as a candidate, otherwise it is prefetched” in col. 3, lines 35-42, “PREFETCH AND UPDATE PTC ENTRY” at blocks 135, 175 in fig. 3 of Kedem et al];
determine the first single memory access request to request return of both the second data and the third data [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62, “One embodiment of secondary miss 
instruct the processor to output the first single memory access request to the memory system via the one or more data buses to enable the processing circuitry implemented in the processor to perform the first operation based at least in part on the second data and the third data when returned from the memory system [e.g., “When a read request misses the cache memory 25, the prediction table cache 40 is consulted, and one or more cache lines that are in the same page of the requested data are generated as prefetch candidates.  Each prefetch candidate is checked to see if it is already in the prefetch buffer 35 or the cache memory 25.  If the prefetch candidate is in the prefetch buffer 35 the cache memory 25, it is removed as a candidate, otherwise it is prefetched” in col. 3, lines 35-42, “PREFETCH AND UPDATE PTC ENTRY” at blocks 135, 175 in fig. 3 of Kedem et al].
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedem et al and Quach et al as applied to claim 1 above, and further in view of Nikoleris et al [US 2018/0232313 A1].
As to claim 2, the combination of Kedem et al and Quach et al further teaches wherein: the memory system comprises a main memory array configured to store a first data record comprising the first data and a second data record comprising the second data, wherein: the first data record comprises a first data field with a first value; and the 
the first memory controller is configured to determine the first single memory access request to request return of the first data record and the second data record in accordance with a first sorted order of the first value of the first data field indicated in the first data record and the second value of the first data field indicated in the second data record by identifying the first data field as a target access index and a first vector of index entry positions in the first single memory access request, wherein: the first vector of index entry positions comprises a first index entry position at which a first index entry corresponding with the first data record is indicated in a first index table corresponding with the first data field; and the first vector of index entry positions comprises a second index entry position at which a second index entry corresponding with the second data record is indicated in the first index table corresponding with the first data field [e.g., “As discussed in greater detail below, the remaining bytes returned by the bus transaction may be earmarked for registers specified by different transaction requests” in col. 4, lines 63-65, “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big 
The combination of Kedem et al and Quach et al does not explicitly teach, however Nikoleris et al teach wherein the sorted order different from an address order corresponding to the first data record and the second data record [e.g., “Sector use prediction circuitry is provided which has a set of pattern entries to store a set of sector use patterns.  In response to a data access request received from a system component specifying one or more data items a selected pattern entry is selected in dependence on a system component identifier in the data access request and a sector use prediction is generated in dependence on a sector use pattern in the selected pattern entry.  Further data items may then be retrieved which are not specified in the data access request but are indicated by the sector use prediction” in Abstract; “The index generation circuitry 78 
As to claim 3, the combination of Kedem et al, Quach et al, and Nikoleris et al teaches wherein the memory system comprises a second memory controller configured to:
receive the first single memory access request via the one or more data buses [e.g., bus between elements 250 and 160 in fig. 2 of Quach et al]; 

determine a plurality of target index entry positions based at least in part on the first vector of index entry positions indicated in the first single memory access request;
read each target index entry position in the plurality of target index entry positions in the first index table to determine the first index entry corresponding with the first data record and the second index entry corresponding with the second data record [e.g., “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 5, lines 43-47, “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19 of Quach et al]; and
identify the first data record in the main memory array based at least in part on a first pointer indicated in the first index entry and the second data record in the main memory array based at least in part on a second pointer indicated in the second index entry [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 
As to claim 4, the combination teaches wherein the memory system comprises a second memory controller configured to:
the first data record comprises a second data field with a third value [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al]; 
the second data record comprises the second data field with a fourth value [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al]; and 
the first memory controller is configured to determine the first memory access request to request return of the first data record and the second data record in accordance with a second sorted order of the third value of the second data field indicated in the first data record and the fourth value of the second data field indicated in the second data record by identifying the second data field as the target access index and a second vector of index entry positions in the first single memory access request 
the second vector of index entry positions comprises a third index entry position at which a third index entry corresponding with the first data record is indicated in a second index table corresponding with the second data field [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al]; and
the second vector of index entry positions comprises a fourth index entry position at which a fourth index entry corresponding with the second data record is indicated in the second index table corresponding with the second field [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping .
Claims 10-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al [US 6,438,650 B1] in view of Nikoleris et al [US 2018/0232313 A1].
	As to claim 10, Quach et al teach a method comprising: 
receiving, using a memory-side memory controller, a first memory access request from a host device that targets a first plurality of data records stored in a memory system [e.g., “On a cache miss, a cache controller stores information characterizing the request (request information) in a buffer” in col. 2, lines 47-49; “In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 59-62];
determining, using the memory-side memory controller, a first target access index indicated by the first memory access request, wherein the first target access index corresponds with a first data field included in each data record of the first plurality of data records [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67, “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 6, lines 7-9];
identifying, using the memory-side memory controller, a first index table stored in the memory-side memory controller based on the first target access index, wherein the first index table comprises a first plurality of index entries that indicates storage locations of data records that include the first data field [e.g., “Each entry has 
determining, using the memory-side memory controller, a first plurality of target index entry positions indicated by a first vector included in the first memory access request;
reading, using the memory-side memory controller, each target index entry position of the first plurality of target index entry positions in the first index table to determine the storage locations of the first plurality of data records [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19; figs. 4A, 4B]; and
instructing, using the memory-side memory controller, the memory system to output the first plurality of data records from the storage locations to the host device to enable the host device to perform a first operation based at least in part on the first plurality of data records [e.g., “In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 59-62, in other words, secondary miss system 250 merges the request into BRQ 260, LMB_ID 270 within bus controller 160 in fig. 2; “For one embodiment of the memory system, an incoming request may be 
Though Quach et al teach wherein the first index table lists the first plurality of index entries in a sorted order such as an address order, Quach et al do not explicitly teach the sorted order different from the address order.  However, Nikoleris et al teach identifying a first index table corresponding with a first target access index from a first memory access request received wherein the first index table lists a first plurality of index entries in a sorted order different from an address order [e.g., “Sector use prediction circuitry is provided which has a set of pattern entries to store a set of sector use patterns.  In response to a data access request received from a system component specifying one or more data items a selected pattern entry is selected in dependence on a system component identifier in the data access request and a sector use prediction is generated in dependence on a sector use pattern in the selected pattern entry.  Further data items may then be retrieved which are not specified in the data access request but are indicated by the sector use prediction” in Abstract; “The index generation circuitry 78 receives the address which forms part of the data access request as well as a component identifier also forming part of the data access request.  On receipt of a data access request a selected sector use pattern is selected from the stored set 76 on the 
As to claim 11, the combination of Quach et al and Nikoleris et al teach determining, using the memory controller, a first value of the first data field indicated in a first data record of the first plurality of data records; determining, using the memory controller, a first storage location of the first data record; and generating, using the memory controller, a first index entry of the first plurality of index entries that indicates the first storage location of the first data record and the first value of the first data field indicated in the first data record [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67; “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on 
As to claim 12, the combination teaches determining, using the memory controller, a second value of the first data field indicated in a second data record of the first plurality of data records; determining, using the memory controller, a second storage location of the second data record; generating, using the memory controller, a second index entry of the first plurality of index entries that indicates the second storage location of the second data record and the second value of the first data field indicated in the second data record; and generating, using the memory controller, the first index table to indicate the first index entry and the second index entry at index entry positions 
As to claim 13, the combination teaches wherein generating the first index table comprises: indicating the first index entry corresponding with the first data record at a first index entry position in the first index table and the second index entry corresponding with the second data record at a second index entry position in the first index table when the second value of the first data field indicated in the second data 
As to claim 14, the combination teaches wherein generating the first index table comprises: indicating the first index entry corresponding with the first data record at a first index entry position in the first index table and the second index entry corresponding with the second data record at a second index entry position in the first index table when the first value of the first data field indicated in the first data record is less than the second value of the first data field indicated in the second data record; and indicating the first index entry corresponding with the first data record at the second index entry position in the first index table and the second index entry corresponding with the second data record at the first index entry position in the first index table when the first value of the first data field indicated in the first data record is not less than the second value of the first data field indicated in the second data record [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67; “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 6, lines 7-9, “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a 
As to claim 15, the combination teaches: 
receiving, using the memory controller, a second memory access request from the host device that requests return of a second plurality of data records stored in the memory system [e.g., “In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 59-62, “3.  The method of claim 1, further comprising repeating storing, comparing, and associating for any additional requests to a cache line targeted by the bus transaction until the bus transaction is launched” in col. 9 of Quach et al];
determining, using the memory controller, a second target access index indicated by the second memory access request, wherein the second target access index corresponds with a second data field included in each data record of the second plurality of data records [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67, “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on 
identifying, using the memory controller, a second index table corresponding with the second target access index, wherein the second index table comprises a second plurality of index entries that indicates storage locations of data records that include the second data field [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67, “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 6, lines 7-9, figs. 4A, 4B of Quach et al];
determining, using the memory controller, a second plurality of target index entry positions indicated by a second vector included in the second memory access request;
reading, using the memory controller, each target index entry position of the second plurality of target index entry positions in the second index table to determine the storage locations of the second plurality of data records [e.g., “Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction and one or more requests” in col. 6, lines 13-19, figs. 4A, 4B of Quach et al]; and
instructing, using the memory controller, the memory system to output the second plurality of data records from the storage locations to the host device to enable the host device to perform the first operation, a second operation, or both based at least 
As to claim 16, the combination teaches receiving, using the memory controller, a second memory access request from the host device that requests return of the first data field included in each data record of the first plurality of data records; determining, using the memory controller, a data structure used by each data record of the first plurality of data records, wherein the data structure allocates a first one or more bit positions in a data record for indicating the first data field and a second one or more bit positions in the data record for indicating a second data field different from the first data field; and instructing, using the memory controller, the memory sub-system to output the first data field included in each data record of the first plurality of data records to the host device by reading the first one or more bit positions in each data record of the first plurality of data records [e.g., “Each entry includes fields 314(1)-314(3) in which 
As to claim 17, Quach et al teach a computing system comprising: a memory sub-system, wherein the memory subsystem comprises: 

one or more memory devices [e.g., MAIN MEMORY 170 in fig. 1] configured to implement a main memory array, wherein the main memory array is configured to store a first data record comprising a first data field and a second data record comprising the first data field [e.g., “For one embodiment of the invention, a store request that misses in the cache(s) also triggers a bus transaction that returns data, e.g. one or more cache lines, from the memory.  Data specified by the store request is merged into the returned cache line, and the cache(s) is updated with the merged data” in col. 3, lines 1-6]; and
a memory-side memory controller communicatively coupled to the one or more memory devices, wherein the memory-side memory controller comprises one or more index tables [e.g., figs. 3, 4A, 4B], and wherein the memory-side memory controller is configured to:
generate a first index entry corresponding with the first data record, wherein the first index entry indicates a first storage location of the first data record in the main memory array and a first value of the first data field indicated in the first data record [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request” in col. 5, lines 64-67; “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 6, lines 7-9; figs. 4A, 4B];
generate a second index entry corresponding with the second data record, wherein the second index entry indicates a second storage location of the second data 
generate a first index table to be stored as part of the one or more index tables comprising the first index entry and the second index entry based at least in part on sorting of the first value of the first data field indicated in the first data record and the second value of the first data field indicated in the second data record in a first sorted order [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line 
instruct the main memory array to output a first plurality of data records in accordance with the first sorted order by traversing the first index table when a first memory access request identifying the first data field as a target access index is received to enable processing circuitry to perform a first operation based at least in part on the first plurality of data records [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset indicating which byte in the indicated cache line is targeted by the request” in col. 5, lines 26-47; figs. 4A, 4B].
Though Quach et al teach wherein the first index table lists the first plurality of index entries in a sorted order such as an address order, Quach et al do not explicitly teach the sorted order different from the address order.  However, Nikoleris et al teach 
As to claim 18, the combination teaches comprising a processing sub-system communicatively coupled to the memory sub-system via a system bus, wherein the processing sub-system comprises: the processing circuitry configured to perform the first operation based at least in part on the first plurality of data records [e.g., “The present invention provides a system and method for efficiently processing transaction requests (requests) to a system or main memory” in col. 2, lines 45-47 of Quach et al]; and a processor-side memory controller communicatively coupled to the processing circuitry and the one or more processor-side caches, wherein the processor-side memory controller is configured to: determine whether each data record of the first plurality of data records is currently stored in the one or more processor-side caches [e.g., “On a cache miss, a cache controller stores information characterizing the request (request information) in a buffer.  The request information is also provided to a secondary miss system, which identifies a bus transaction to service the request” in col. 2, lines 47-51, “Operand data is transferred to and from register file 114 through load and store instructions, respectively.  A load instruction may be implemented in one or two clock cycles if the data is available in L0 cache 120” in col. 3, lines 49-53 of Quach et al]; and output the first memory access request that requests return of the first plurality of data records in accordance with the first sorted order when each data record of the first plurality of data records is not currently stored in the one or more processor-
As to claim 19, the combination teaches wherein the processor-side memory controller is configured to instruct the one or more processor-side caches to output a data record of the first plurality of data records to the processing circuitry when the data record is currently stored in the one or more processor-side caches to enable the processing circuitry to perform the first operation based at least in part on the data 
As to claim 20, the combination teaches wherein: the first data record comprises a second data field different from the first data field; the second data record comprises the second data field; and the memory-side memory controller is configured to: generate a third index entry corresponding with the first data record, wherein the third index entry indicates the first storage location of the first data record in the main memory array and a third value of the second data field indicated in the first data record; generate a fourth index entry corresponding with the second data record, wherein the fourth index entry indicates the second storage location of the second data record in the main memory array and a fourth value of the second data field indicated in the second data record; generate a second index table comprising the third index entry and the fourth index entry based at least in part on sorting of the third value of the second data field indicated in the first data record and the fourth value of the second data field indicated in the first data record in a second sorted order; and instruct the main memory array to output a second plurality of data records in accordance with the second sorted order by traversing the second index table when a second memory access request identifying the second data field as the target access index is received to enable processing circuitry to perform a second operation based at least in part on the second plurality of data records [e.g., “3.  The method of claim 1, further comprising repeating storing, comparing, and associating for any additional requests to a cache line 
As to claim 21, the combination teaches wherein: the one or more memory devices are configured to implement an index table memory array distinct from the main memory array; and the memory-side memory controller is configured to: store the first index table corresponding with the first data field in a first memory cell row of the index table memory array; and store a second index table corresponding with a second data 
As to claim 22, the combination teaches wherein index table memory array comprises: a first memory cell column configured to implement a first index entry position in the first index table and the second index table; and a second memory cell column configured to implement a second index entry position in the first index table 
As to claim 23, the combination teaches wherein the memory-side memory controller comprises: a first entry unit coupled to a first column amplifier in a first memory cell column of the index table memory array; and a second entry unit coupled to the first entry unit and a second column amplifier in a second memory cell column of 
As to claim 24, the combination teaches wherein: the first entry unit comprises a first register; the second entry unit comprises a second register; and the memory-side memory controller is configured to traverse the first index table by storing the first index entry from the first memory cell row of the index table memory array in the first register of the first entry unit and storing the second index entry from the first memory cell row of 
As to claim 25, the combination teaches wherein the first entry unit is configured to: read the first index entry from the first memory cell row of the index table memory array; receive an input index entry to be added to the first index table, wherein the input index entry comprises a third value of the first data field indicated in a third data record 
As to claim 26, the combination teaches wherein the computing system comprises a desktop computer, a workstation computer, a laptop computer, a server, a 
As to claim 27, Quach et al teach a tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors in a computing system, wherein the instructions comprise instruction to: 
determine, using the one or more processors, first data and second data targeted by processing circuitry implemented in the one or more processors to perform a first operation [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62; “For one embodiment of the invention, a store request that misses in the cache(s) also triggers a bus transaction that returns data, e.g. one or more cache lines, from the memory.  Data specified by the store request is merged into the returned cache line, and the cache(s) is updated with the merged data” in col. 3, lines 1-6; “One embodiment of secondary miss system 250 checks BRQ 260 to determine whether there is a pending bus transaction that has the same type and target address as the transaction request.  Provided the bus transaction has not returned the first block of 
determine, using the one or more processors, whether the first data and the second data are currently stored in one or more caches integrated with the processing circuitry [e.g., “Operand data is transferred to and from register file 114 through load and store instructions, respectively.  A load instruction may be implemented in one or two clock cycles if the data is available in L0 cache 120.  If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is located” in col. 3, lines 49-56]; and
when the first data and the second data are not currently stored in the one or more caches:
determinine, using the one or more processors, that the processing circuitry is targeting the first data and the second data in an order based at least in part on sorting of a first value of a data field indicated in the first data and a second value of the data field indicated in the second data [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates 
in response to the determination that the processing circuitry is targeting the first data and the second data in the order, output, using the one or more processors, a first memory access request to a memory system implemented in the computing system that requests return of both the first data and the second data to enable the processing circuitry to perform the first operation based at least in part on the first data and the second data based on one or more index tables stored in a memory-side controller of the memory system [e.g., “An exemplary load may target eight bytes for a specified register in register file 114.  If the data is unavailable in L0 cache 120, one embodiment of the memory system returns 32 bytes of data, e.g. an L0 cache line, to L0 cache 120.  The data may be returned from L1 cache 130, L2 cache 140 or main memory 170, depending on where the targeted data is found.  Data is ultimately provided from memory in block sizes of up to 64 bytes.  An offset specified in the transaction request indicates which bytes are returned to the specified register” in col. 4, lines 54-65; “For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction” in col. 6, lines 14-17; figs. 3, 4A, 4B].
Quach et al do not explicitly teach, however Nikoleris et al teach identifying a first index table corresponding with a first target access index from a first memory access 
As to claim 28, the combination teaches wherein the instructions to output the first memory access request comprise instructions to output the first memory access request to identify the data field as a target access index, target a first index entry of the one or more index tables that indicates a first storage location of the first data in the memory system and the first value of the data field indicated in the first data, and target a second index entry of the one or more index tables that indicates a second storage location of the second data in the memory system and the second value of the data field indicated in the second data [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line 
As to claim 29, the combination teaches instructions to determine, using the one or more processors, whether the first data corresponds with a specific data field in a first data record stored at a first memory address in the memory system and the second data corresponds with the specific data field in a second data record stored at a second memory address in the memory system when the first data and the second data are not currently stored in the one or more caches; wherein the instructions to output the first memory access request comprise instructions to output the first memory access request to identify the specific data field and a block of memory addresses in the memory system comprising the first memory address and the second memory address [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset 
As to claim 30, the combination teaches instructions to, when the first data is currently stored in the one or more caches and the second data is not currently stored in the one or more cache: instruct, using the one or more processors, the one or more caches to output the first data to the processing circuitry; and output, using the one or more processors, a second memory access request to the memory system that requests return of the second data; and receive, using the one or more processors, third data from the memory system, wherein the third data is data predicted by the memory-side controller to be subsequently targeted by the one or more processors, and wherein the memory-side controller identifies the third data based at least in part on an operation performed without separate instruction from the one or more processors [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well” in col. 1, lines 37-43, “Operand data is transferred to and from register file 114 through load and store instructions, respectively.  A load instruction may be implemented in one or two clock cycles if the data is available in L0 cache 120.  If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is located” in col. 3, lines 49-56, figs. 3, 4A, 4B, “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McCauley et al [US 2018/0052779 A1] teach a data cache region prefetcher prefetching the data lines based on the pseudo-random access pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/17/2021